Citation Nr: 1046684	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 until April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This claim has since been transferred to the VA 
RO in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the RO 
via videoconference in September 2010.

The Board notes that the Veteran filed a Notice of Disagreement 
(NOD) that was received by the RO in November 2007.  The Veteran 
indicated that he wanted to "appeal your disision of the claim I 
made in 05."  He then made statements in regards to his 
motorcycle accident and his inability to work.  Although the July 
2007 rating decision included denials of increased rating claims 
for the Veteran's service-connected cavernous hemangioma and 
migraines, the November 2007 NOD does not appear to implicate 
those issues.  The Veteran indicated that he was appealing the 
decision of only one "claim" and subsequently specified that 
claim to be in regards to employability.  Furthermore, the TDIU 
claim was the only one originally filed in 2005.  The other 
claims were filed in September 2004, as indicated by the October 
2005 rating decision that also contemplated that issue, but which 
had not become final as the Veteran had submitted additional 
evidence regarding his claims prior to 1 year following that 
decision; the November 2005 rating decision similarly continued 
the Veteran's appeal until the November 2007 rating decision 
finally denied those claims.  As such, those claims are not 
currently before the Board, as no NOD was filed in regards to his 
increased rating claims.

The Veteran, in an August 2005 statement, raised a new 
claim for service connection for residuals of a motorcycle 
accident, secondary to his service-connected left hand 
hemangioma.  He claimed that his left hand muscles or 
nerves locked down and that he was thus unable to operate 
the clutch, which caused him to crash and to have a severe 
head injury.  Although a May 24, 1997 record from St. 
Anthony Hospital noted that the Veteran had been riding 
his motorcycle without a helmet when witnesses saw him 
appear to fall asleep and weave before being dumped from 
his motorcycle, this matter is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-
connected cavernous hemangioma of the left forearm and left hand, 
with a disability rating of 40 percent, and his service-connected 
migraines, with a disability rating of 30 percent.  In his 
September 2010 hearing testimony, the Veteran reported that he 
had a post-service, May 1997 motorcycle accident resulting in a 
massive head injury, which he claimed was caused by his service-
connected hemangioma.  He also claimed that when he did work, he 
would have to leave work approximately 3 times a week due to his 
migraines and that due to that reason he could not maintain his 
employment.  He further reported that his work experience 
involved law enforcement and security work.

Total disability means that there is present any impairment of 
mind or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  A substantially gainful occupation has been 
defined as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  VA 
Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has 
been defined as "an occupation that provides an annual income 
that exceeds the poverty threshold for one person, irrespective 
of the number of hours or days that the Veteran actually works 
and without regard to the Veteran's earned annual income."  
Faust v. West, 13 Vet. App. 342, 356 (2000).  A Veteran is 
determined unable to engage in a substantially gainful occupation 
when jobs are not realistically within his physical and mental 
capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) 
(citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975)).  In making this determination, consideration may be given 
to factors such as the Veteran's level of education, special 
training, and previous work experience, but not to age or 
impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities are, rated 
at 100 percent pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still 
is deemed totally disabled under the Schedule for Rating 
Disabilities if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must be 
rated at 60 percent or more.  If he has two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

Where the Veteran does not meet any of the above percentage 
rating requirements, he still may be deemed totally disabled on 
an extraschedular basis.  To qualify, the Veteran must be 
unemployable by reason of his service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred 
to the Director of the Compensation and Pension Service for 
further consideration.  Id.

In this case, the Veteran is service-connected for cavernous 
hemangioma of the left forearm and left hand, with a disability 
rating of 40 percent, and his service-connected migraines, with a 
disability rating of 30 percent only for bilateral hearing loss.  
The total combined rating is 60 percent.  As such, the minimum 
percentage rating requirements under 38 C.F.R. § 4.16(a) are not 
met.  However, the provisions of 38 C.F.R. § 4.16(b) remain 
applicable.  

A September 1997 Shepherd Center progress note indicated that the 
Veteran had worked as a deputy sheriff/prison guard for 
approximately 5 years with the [redacted] Sheriff's 
department, approximately 6 weeks with the [redacted] 
Services in Boulder, Colorado, and that prior to that he worked 
for [redacted] in Atlanta as a security guard for about 4 
months.  The Veteran has also reported, in his TDIU application, 
that he worked at Wal-Mart for a short time from 2004 until 2004 
and for [redacted], part-time from 1985 until 2005.  The 
employment records appear to be especially relevant, as in his 
September 2010 Board hearing, the Veteran reported that he could 
not maintain employment due to his migraine headaches.  In a 
January 2002 statement, the Veteran reported that he was 
terminated from the Sheriff Department in August 1996, which 
resulted in a hearing in February 1997, prior to his May 1997 
motorcycle accident.  

The Board notes that although the RO received a report from Wal-
Mart in April 2006, the notice provided by Wal-Mart informed the 
RO of how to get the requested information; the record does not 
indicate that the RO obtained that relevant information.

The Veteran's current employer and father, E.M. of [redacted] 
[redacted], indicated in a January 2006 letter that the Veteran 
worked on a limited, part-time schedule with his electronic 
services company.  E.M. reported that the Veteran had limiting 
work problems due to his migraine headaches, and that he was 
unstable on a ladder and affected by heat.  

The Veteran's employment information from his time within the law 
enforcement and security fields with [redacted] Sheriff's 
department, [redacted], and [redacted] has 
not been requested and/or associated with the claims file.  These 
records must be requested prior to Board review of the 
appellant's TDIU claim.  38 C.F.R. § 3.159(c)(1).  If the RO/AMC 
is unable to obtain these records, the Veteran should be provided 
oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).

The Board also notes that in September 2010 VA physician J.P. 
noted that the Veteran's service-connected arterio-venous 
malformation of the left arm was persistent and worsening.  Dr. 
J.P. found that given the Veteran's newly diagnosed medical 
problems and persistent and worsening chronic left arm condition, 
the Veteran was not able to hold meaningful employment.  The 
September 2010 letter by Dr. J.P. referenced medical disorders 
for which the Veteran does not have service connection and 
indicated that the Veteran's condition was worsening.  Such 
incomplete evidence is not sufficient to support a finding that 
the Veteran is unemployable solely due to his service-connected 
disabilities.  That letter also indicated that the Veteran was 
about to undergo surgery in the future.  Those records are not 
associated with the claims file.

In addition, the Veteran was not provided a VA examination in 
regards to his claim for TDIU.  Considering that the Veteran 
appears to have significant non-service-connected disabilities 
which may also cause or contribute to the Veteran's claimed 
unemployability, a VA examination shall be provided to determine 
whether the Veteran's service-connected disabilities currently 
render him unable to work.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall contact the Veteran 
and request that he provide information 
regarding his former employers, including 
[redacted], the [redacted]
Sheriff's Department, [redacted]
Services, and [redacted].  

After the Veteran has provided the 
necessary information, the RO/AMC shall 
request copies, with at least one follow-
up request if the RO/AMC does not receive 
a response to its initial requests, of the 
Veteran's employment records from the 
[redacted] Sheriff's Department, 
[redacted] Services, and [redacted] 
Security.  

If the RO/AMC is unable to obtain the 
records, the RO/AMC will provide the 
Veteran with written notice of that fact.  
The notice should contain: (i) the 
identity of the records VA is unable to 
obtain; (ii) an explanation of the efforts 
made to obtain the records; (iii) a 
description of any further action that 
will be taken regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to 
obtain; and (iv) notice that the claimant 
is ultimately responsible for providing 
the evidence.

The RO/AMC shall also associate with the 
claims file the additional information 
specified by Wal-Mart in its April 2006 
letter.

2.  After any outstanding medical records, 
including recent VA medical records, and 
the above requested employment records are 
associated with the claims file, the 
RO/AMC shall schedule the Veteran for an 
appropriate VA examination(s) and/or 
social and industrial survey, to assess 
the extent of Veteran's service-connected 
disabilities on his ability obtain 
substantially gainful employment .  

The claims folder and a copy of this 
remand shall be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies shall be conducted.  

The examiner shall specify whether the 
Veteran's arterio-venous malformation of 
the left arm, described in the September 
2010 VA letter, is the same disability as 
his service-connected cavernous 
hemangioma, and thus should be considered 
in determining his employability due to 
his service-connected disabilities.

Thereafter, the examiner(s) shall opine as 
to whether, without regard to the 
Veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  

A complete rationale for any opinion 
expressed and conclusion reached shall be 
set forth in a legible report.  

3.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  The RO/AMC shall 
specifically consider whether referral to 
the Director of the Compensation and 
Pension Service under 38 C.F.R. § 4.16(b) 
is warranted.  If the benefit sought is 
not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
